              Case 2:12-cr-00023-RSM Document 126 Filed 08/10/20 Page 1 of 1




 1                                                        JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      ) No. CR12-0023RSM
 8                                                  )
                     Plaintiff,                     )
 9                                                  ) ORDER GRANTING DEFENSE
                v.                                  ) MOTION TO SEAL EXHIBIT
10                                                  )
     CHARLES DEVILLE NASH,                          )
11                                                  )
                     Defendant.                     )
12                                                  )
13          This matter has come before the Court on the motion to seal Exhibit A to

14   Defendant’s Reply to Motion for Compassionate Release Pursuant to 18 U.S.C.

15   § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and finds

16   there are compelling reasons to permit the filing under seal of Exhibit A, due to the

17   sensitive information contained therein.

18          IT IS HEREBY ORDERED that Exhibit A to Defendant’s Reply to Motion for

19   Compassionate Release be filed under seal.

20          DONE this 10th day of August, 2020.

21
22
                                                   A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT
                                                   JUDGE
24   Presented by:
25
     s/ Jerome Kuh,
26   Assistant Federal Public Defender

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                         1331 Broadway, Suite 400
       TO SEAL EXHIBIT                                                     Tacoma, WA 98402
       (United States v. Nash; CR12-0023RSM) - 1                               (253) 593-6710
